


110 HCON 389 IH: Congratulating the Republic of Colombia on

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 389
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mr. Brady of Texas
			 (for himself, Mr. Weller of Illinois,
			 Mr. Blunt,
			 Ms. Ros-Lehtinen,
			 Mr. McCrery,
			 Mr. Herger, and
			 Mr. Dreier) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Congratulating the Republic of Colombia on
		  its successful rescue mission and thanking Colombian President Álvaro Uribe for
		  the safe return of the Americans held hostage by the Revolutionary Armed Forces
		  of Colombia.
	
	
		Whereas the Government of Colombia carried out a historic
			 rescue mission on July 2, 2008, freeing 15 hostages kidnapped and held in
			 captivity by the Revolutionary Armed Forces of Colombia (FARC), a group the
			 Department of State has designated as a Foreign Terrorist Organization;
		Whereas this mission was carried out without any
			 violence;
		Whereas the 3 freed American hostages, Marc Gonsalves,
			 Keith Stansell, and Thomas Howes, were held in captivity since 2003;
		Whereas the release of former Colombian presidential
			 candidate and senator Ingrid Betancourt and 11 Colombian hostages has brought
			 hope and joy to Colombians and the French;
		Whereas the United States supports Colombia’s efforts to
			 eradicate narcotics trade and terrorist activity in Colombia, and strengthen
			 its democratic institutions to pave the way for peace;
		Whereas the United States has provided significant
			 security assistance and training for the Colombian security forces through Plan
			 Colombia;
		Whereas such United States assistance aided the Colombian
			 military in preparing for the rescue mission; and
		Whereas the FARC reportedly still holds more than 700
			 hostages in captivity: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the Republic of Colombia on
			 the successful rescue mission that resulted in the freeing of 15 hostages held
			 by the Revolutionary Armed Forces of Colombia (FARC), without any loss of
			 life;
			(2)commends the Colombian military for its
			 careful planning of the mission and the brave Colombian soldiers who executed
			 the dramatic rescue;
			(3)offers its deepest thanks and gratitude to
			 President Álvaro Uribe and the people of Colombia for the safe return of the 3
			 American hostages, Marc Gonsalves, Thomas Howes, and Keith Stansell;
			(4)recognizes the close friendship between the
			 United States and the Republic of Colombia; and
			(5)remembers the remaining hostages in
			 captivity and calls upon the FARC to release all remaining hostages and cease
			 hostilities immediately, without condition.
			
